Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is confusing.  The phrase “the amplitude limiter comprises a third diode and a fourth diode; a positive pole of the third diode is connected with the first negative input terminal of the first comparator, and a negative pole of the third diode is connected with a third reference voltage terminal; and a negative pole of the fourth diode is connected with the first negative input terminal of the first comparator, and a positive pole of the fourth diode is connected with a fourth reference voltage terminal” in lines 2-8, renders the claim confusing.  One cannot determine with certainty the structure of the temperature detection circuit.  The claim recites “a third diode” and “a fourth diode”, however, a first diode and a second diode have not been recited. The claim recites “a third reference voltage terminal” and “a fourth reference voltage terminal”, however, a first reference voltage terminal and a second reference voltage terminal have not been recited.  This makes the whole temperature detection circuit unclear and confusing.  Please clarify.
For Examination on the merits the claim will be interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fu Yi (CN 2573693 Y) (hereinafter Fu) in view of Haonan Shen (CN 101221894) (hereinafter Haonan).
Regarding claim 1, Fu teaches a temperature detection circuit, comprising: 
a first comparator (comparator) (A1) , the first comparator (comparator) (A1) having a first negative input terminal (-), a first positive input terminal (+) and a first output terminal (see page 3, lines 15-19 and Figure 1), the first negative input terminal (-) being connected with an output terminal of a temperature sensor (temperature sensor) (Rx) (see page 3, lines 12-14 and Figure 1), the first positive input terminal (+) being connected with a first reference voltage terminal (voltage stabilization value of Zw2 is used as the reference voltage value) (see page 3, lines 2-14 and Figure 1); a monostable trigger (circuit 555) (see page 3, line 20 and Figure 1), an input terminal (pin 2) of the monostable trigger (circuit 555) being connected with the first output terminal of the first comparator (comparator) (A1) (via comparator A2; see Figure 1).
However Fu does not explicitly teach a low pass filter, an input terminal of the low pass filter being connected with an output terminal of the monostable trigger.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by Fu with a low pass filter, an input terminal of the low pass filter being connected with an output terminal of the monostable trigger as taught by Haonan.  One would be motivated to make this combination in order to obtain an output signal containing the phase difference between the voltage and current signals.
Regarding claim 2, Fu further teaches a differential circuit (comparator) (A2); wherein the first output terminal of the first comparator (comparator) (A1) is connected with the input terminal (pin 2) of the monostable trigger through the differential circuit (comparator) (A2) (see Figure 1).
Regarding claim 8, the prior combination teaches the temperature detection circuit according to claim 1, Fu further teaches a temperature sensor device (temperature sensor) (Rx), comprising: a temperature sensor; an output terminal of the temperature sensor (temperature sensor) (Rx) being connected with the first negative input terminal of the first comparator (comparator) (A1) (see Fu; Figure 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Haonan as applied to claim 1 above, in further view of Kitabayashi et al. (JP 2010141682) (hereinafter Kitabayashi).
Regarding claim 6, Fu already further teaches the first negative input terminal (-) of the first comparator (comparator) (A1) being connected with the output terminal of the temperature sensor (temperature sensor) (Rx) (see Figure 1).
However Fu as modified by Haonan does not explicitly teach an amplitude limiter; wherein the first negative input terminal of the first comparator is connected with an output terminal of the amplitude limiter, and the first negative input terminal is connected with the output terminal of the temperature sensor through the amplitude limiter.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by the prior combination with an amplitude limiter; the first comparator being connected with an output terminal of the amplitude limiter, and the first comparator being connected to the output terminal of the temperature sensor through the amplitude limiter as taught by Kitabayashi and provide an amplitude limiter; wherein the first negative input terminal of the first comparator is connected with an output terminal of the amplitude limiter, and the first negative input terminal is connected with the output terminal of the temperature sensor through the amplitude limiter.  One would be motivated to make this combination in order to limit the amplitude of the input signal so as not to exceed the amplitude limit value, which is the maximum amplitude limit value and protect the temperature detection circuit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Haonan as applied to claim 8 above, in further view of Tulkki (US 6409677) (hereinafter Tulkki).
Regarding claim 9, the prior combination teaches all the limitations of claim 8.
However Fu as modified by Haonan does not explicitly teach a high pass filter circuit, wherein the output terminal of the temperature sensor is connected with the high pass filter circuit; and the output terminal of the temperature sensor is connected with the first negative input terminal of the first comparator through the high pass filter circuit.
Tulkki teaches a high pass filter circuit (high-pass filtering) (HPF), the output terminal of the temperature sensor (Rp) being connected with the high pass filter circuit (high-pass filtering) (HPF) (see Figure 5 and column 3, lines 27-43 and column 7, lines 52-68), and the temperature sensor (Rp) being connected with the first comparator (amplifier) through the high pass filter circuit (HPF) (see Figure 5 and column 3, lines 27-43 and column 7, lines 52-68).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Haonan as applied to claim 1 above, in further view of Briley et al. (US 6191839) (hereinafter Briley).
Regarding claim 10, the prior combination teaches the temperature sensor device according to claim 8.
However Fu as modified by Haonan does not explicitly teach a display device.
Briley teaches a display device (LCD) (see Abstract, column 1, lines 1-62) 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by the prior combination with a display as taught by Briley.  One would motivated to make this combination in order to measure the temperature of the display device.  Measuring the temperature of the display device allows for better monitoring and controlling of the temperature gradient across the viewing surface of the display device. Additionally, measuring the temperature of the display device allows to provide an improved image.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffith (EP 0530997) directed to an electronic automatic temperature control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855      


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855